  8:20-cr-00248-BCB-MDN Doc # 89 Filed: 07/30/21 Page 1 of 1 - Page ID # 500




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:20CR248
                                            )
      vs.                                   )
                                            )                   ORDER
RYAN D. TERRY, JEFFREY D. DAILEY,           )
and TNT ASSOCIATES, LLC, A                  )
Nebraska Limited Liability Company          )
                                            )
                    Defendants.


        This matter is before the court on defendants, Ryan D. Terry and TNT Associates,
LLC’s Unopposed Motion to Continue Trial [88]. Attorney Katherine A. McNamara, lead
counsel for Mr. Terry and TNT Associates, LLC, is currently on maternity leave until
October 2021. Upon her return to her office, she will need additional time to prepare for
trial. The court has been informed that defendant, Jeffrey D. Dailey is unopposed to the
requested continuance. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [88] is granted, as
follows:

      1. The jury trial, for all defendants, now set for August 31, 2021, is continued to
         January 4, 2022.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and January 4, 2022, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: July 30, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
